 Case 1:18-cr-00410-LMB Document 62 Filed 01/18/19 Page 1 of 1 PageID# 385



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,




                                                             l:18-cr-410(LMB)

 SEITU SULAYMAN KOKAYI,

               Defendant.


                                             ORDER


       For the reasons stated in open court, it is hereby

       ORDERED that the defendant's Motion to Suppress Statements [Dkt. No. 42] and

Motion for Release from Custody [Dkt. No. 57] be and are DENIED.

       The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this 18 day of January,2019.

Alexandria, Virginia



                                                                      /s/
                                                        Leonie M.BrinkeKa
                                                        United States District Judge
